PER CURIAM.
Affirmed. See § 45.0315, Fla. , Stat. (2010) (providing statutory right of redemption provides holder of any subordinate interest with right to cure the mortgagor’s indebtedness and prevent a foreclosure sale at any time before the later of the filing of a certificate of sale, or time specified in the judgment of foreclosure); See also Saidi v. Wasko, 687 So.2d 10, 11 (Fla. 5th DCA 1997) (holding that the right of redemption is an estate in land and a protected equitable right of the mortgagor; it allows the mortgagor to reclaim her estate in foreclosed property after it has been forfeited by paying the amount of the debt, interest and costs. A mortgagor need not obtain permission of the trial court before exercising the right of redemption).